McMurray, Presiding Judge.
Eugene Smoak, Jr. appeals from an order for his arrest predicated on his failure to purge himself of contempt by paying a child support arrears. Held:
OCGA § 5-6-35 (a) (2), (b) and (d) require that appeals from judgments or orders in divorce, alimony, child custody, and other domestic relations cases must be taken by application, and that application must be filed within 30 days of the entry of the order complained of. This discretionary appeals procedure is applicable to cases involving petitions to establish paternity, Brown v. Dept. of Human Resources, 204 Ga. App. 27 (418 SE2d 404); and judgments of contempt regarding a domestic relations decree, Russo v. Manning, 252 Ga. 155 (312 SE2d 319). “Regardless how this case was couched or pursued, it involves collection of child support moneys and it is a domestic relations matter.” Davis v. Welch, 205 Ga. App. 462, 463 (422 SE2d 323). Thus, an application for discretionary appeal was required in the case sub judice. Compliance with the discretionary appeals procedure is jurisdictional. Fabe v. Floyd, 199 Ga. App. 322, 332 (405 SE2d 265). *258Since Smoak has not followed the mandatory appeal procedures, his appeal must be dismissed.
Decided May 3, 1996.
Emerson Carey, Jr., for appellant.
Michael J. Bowers, Attorney General, William C. Joy, Senior Assistant Attorney General, Kevin O’Connor, Assistant Attorney General, Harold H. Hobbs, for appellee.

Appeal dismissed.


Johnson and Ruffin, JJ, concur.